Case 3:20-cv-03866-JCS Document 17 Filed 06/17/20 Page 1 of 4




                                 DECLARATION OF NIKO NADA IN
                                 SUPPORT OF MEMORANDUM OF
                                 POINTS AND AUTHORITIES IN
                                 SUPPORT OF PLAINTIFFS'
                                 APPLICATION FOR A TEMPORARY
                                 RESTRAINING ORDER AND/OR ORDER
                                 TO SHOW CAUSE AND FOR
                                 PRELIMINARY INJUNCTION
Case 3:20-cv-03866-JCS Document 17 Filed 06/17/20 Page 2 of 4
Case 3:20-cv-03866-JCS Document 17 Filed 06/17/20 Page 3 of 4
Case 3:20-cv-03866-JCS Document 17 Filed 06/17/20 Page 4 of 4
